Citation Nr: 9934163	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a disability rating greater than 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1944 to October 
1945.   

Procedural History

This appeal arose from a July 1992 decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) which denied the appellant's claim of entitlement to 
service connection for a genitourinary disorder.

In an October 1995 decision the Board of Veterans' Appeals 
(the Board) dismissed as not well grounded the appellant's 
claim of entitlement to service connection for a 
gastrointestinal disability; denied a claim of entitlement to 
service connection for a genitourinary disability; and 
granted separate disability ratings of 10 percent each for 
tinnitus and for traumatic encephalopathy.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly the United states Court of 
Veterans Appeals (the Court).

In May 1996, representatives of the appellant and the 
Secretary of Veterans Affairs filed with the Court a Joint 
Motion for Remand and to Stay Further Proceedings.  Therein 
the parties moved the Court to vacate that portion of the 
Board's October 1999 decision which dismissed the appellant's 
claim of entitlement to service connection for a 
genitourinary disorder.  The other issues on appeal were not 
pursued by the appellant.  In a May 1996 Order, the Court 
vacated and remanded the Board's October 1995 decision as to 
the issue of entitlement to service connection for a 
genitourinary disorder.  The appeal as to the remaining 
issues was dismissed.

In October 1996, the Board remanded the issue of entitlement 
to service connection for a genitourinary disorder to the RO 
for further evidentiary development and readjudication.  

This matter was last before the Board in January 1998 for 
review of the appellant's claims of service connection for a 
genitourinary disorder and for an increased rating for PTSD, 
evaluated as 10 percent disabling.  At that time, the Board 
denied the appellant's claim relative to the genitourinary 
disorder and remanded the appellant's PTSD increased rating 
claim for further development of the record.  

In November 1998, the appellant, through his attorney, filed 
with the Court a petition for extraordinary relief, asserting 
that (1) a decision had not been issued as to the issue of 
entitlement to service connection for a genitourinary 
disorder; (2) VA had failed to adjudicate a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
which was filed in January 1995; and (3) VA had failed to 
adjudicate a claim of entitlement to an increased disability 
rating for a service-connected left leg disability which had 
been filed in March 1992.  In response counsel for the 
Secretary of Veterans Affairs filed an answer which pointed 
out that (1) the Board had issued a decision as to the issue 
of entitlement to service connection for a genitourinary 
disability in January 1998; (2) in its January 1998 decision, 
the Board noted and referred to the RO the appellant's TDIU 
claim; and (3) the claim of entitlement to an increased 
disability rating for the service-connected left leg 
disability had been denied by the RO in a February 1993 
decision, which the appellant did not appeal.  The Court 
denied the appellant's motion for extraordinary relief.

By rating decision dated in June 1999, the RO denied the 
appellant a total disability evaluation based upon individual 
unemployability.  A 40 percent disability evaluation for 
bilateral hearing loss was also granted.  The appellant's 
claims folder does not reveal that a notice of disagreement 
has been filed with regard to these determinations, and these 
matters are therefore not currently before the Board and will 
be addressed no further herein.   

In March 1998, the appellant filed a substantive appeal as to 
the RO's denial of service connection for sleep apnea.  In 
June 1999, the RO issued a Supplemental statement of the case 
which continued to deny a rating greater than 10 percent for 
the appellant's service-connected PTSD.  These issues are 
ready for adjudication.

Additional Procedural Matters

In his June 1993 substantive appeal, the appellant alluded to 
a claim of clear and unmistakable error in an unappealed 
November 1949 rating decision with regard to an asserted 
gastrointestinal disorder.  In October 1996, the Board 
directed that the appellant be apprised of the relevant law 
regarding this contention.  However, by correspondence dated 
in May 1996, the appellant withdrew his contention relative 
to the November 1949 rating decision.  It does not therefore 
appear that the appellant desires to pursue the previously 
expressed contention relative to clear and unmistakable error 
in the November 1949 rating decision and the Board will take 
no further action with respect thereto. 

In his May 1996 correspondence, the appellant also argued 
that certain  correspondence that he had then submitted 
evidenced that he had experienced continuous symptoms of a 
gastrointestinal disorder since November 1949.  However, 
pursuant to the May 1996 joint motion for remand the Court 
affirmed the Board's October 1995 decision denying service 
connection for a gastrointestinal disorder.  In the joint 
motion for remand, it was stated that the appellant declined 
to pursue that issue on appeal.  If the appellant wishes to 
reopen his claim of entitlement to service connection for a 
gastrointestinal disability, he should contact the RO.

The Board further notes that by correspondence dated in 
November 1995, the appellant argued that the assignment of 
the effective date for the separately assigned disability 
ratings for traumatic encephalopathy and for tinnitus were in 
error, and that the effective date should be November 1949.  
A rating decision on this issue not having been rendered by 
the RO, this matter is referred to the RO for appropriate 
action.

As is noted above, by rating decision dated in June 1999, a 
40 percent disability evaluation was assigned for bilateral 
hearing loss.  However, the Board notes that in his February 
1997 notice of disagreement relative to the disability rating 
assigned for PTSD, the appellant through counsel also alluded 
to a claim for greater disability ratings for "all" of his 
service-connected disorders.  A disability rating greater 
than previously assigned having been granted for bilateral 
hearing loss, the appellant's other service-connected 
disabilities are tinnitus, encephalopathy with a history of 
headaches and a left lower leg scar.  Accordingly, the RO 
should ascertain if the appellant desires to pursue claims 
for increased disability ratings for the remaining service-
connected disorders not addressed by the June 1999 rating 
decision.  


FINDINGS OF FACT

1. Competent medical evidence has not been adduced to 
establish a nexus between the diagnosed sleep apnea and 
the appellant's military service.

2. The medical evidence of record indicates that the 
appellant's PTSD is characterized by depressed mood, 
anxiety, and mild memory loss.


CONCLUSIONS OF LAW

1. The appellant's claim of service connection for sleep 
apnea is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

2. The criteria for a 30 percent evaluation for service-
connected PTSD have been met; the criteria for an 
evaluation in excess of 30 percent have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has sleep apnea as a result of 
his active military service.  He further argues that the 
symptoms of his psychiatric disorder are more severe than are 
contemplated by the currently assigned disability rating.  

As to the appellant's claimed sleep disorder, applicable law 
provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (1998).

The adjudication of the appellant's claim of entitlement to 
an increased disability rating claim for PTSD is based on the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities. 38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).

Because the appellant's claims have been in continuous 
appellate status since their original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.  The Board will then discuss each of the 
appellant's claims separately in the context of the 
applicable law.

Entitlement to service connection for sleep apnea

Factual Background

The appellant's service medical records are devoid of any 
mention of sleep apnea.

The appellant underwent a VA physical examination in January 
1946.  He was diagnosed to have post-concussion syndrome.  No 
complaints relative to sleep apnea were noted.  VA 
examinations of October 1946, May 1948, March 1992, 
In the report of a June 1954 VA physical examination, it was 
noted that the appellant slept well.   

In July 1991, the appellant was treated by the Platte Valley 
Medical Center after complaining of fatigue. Treatment 
records of the Bergan Mercy Medical Center reflect a 
confirmed diagnosis of sleep apnea in January 1995.  It was 
noted that the appellant had a tendency to daytime somnolence 
and a history of sleep apnea with loud snoring and 
respiratory obstruction during sleep.  

Relevant Law and Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute. Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The burden to submit 
evidence sufficient to establish a "well-grounded" claim is 
the claimant's, and the claimant's alone. Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Having carefully reviewed the factual and medical evidence of 
record, the Board finds that the appellant has not submitted 
a well-grounded claim of entitlement to service connection 
for sleep apnea.  In particular, competent medical evidence 
of a linkage between the disorder in question and military 
service has not been obtained. 

The appellant's service medical records are devoid of any 
mention of a sleep disorder.  The appellant was diagnosed to 
have sleep apnea in 1995, almost 50 years after active 
military service.  The claims file does not contain a 
competent medical opinion evincing a linkage between the 
appellant's service, and the diagnosed condition.  The sole 
reference to any nexus emanates from the appellant's own 
belief.  However, the appellant's theory regarding this 
linkage is not sufficient to render his claim well grounded.  
It is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

The appellant appears to concede that evidence of the 
predicate nexus has not been obtained.  In his notice of 
disagreement, the appellant requested that an "advisory 
medical opinion" be obtained, due to the "inadequacy" of 
the most recent VA medical examinations.  The appellant 
further observed in this regard that the examinations "did 
not provide a nexus or etiology for the claimed conditions," 
and that he was entitled to the application of the "doctrine 
of reasonable doubt and thus warranted an advisory medical 
opinion."

In the absence of a well-grounded claim, the appellant's 
request for assistance is without merit as a matter of law.  
Pursuant to 38 U.S.C. § 5107(a), it is only once a claimant 
has submitted a well-grounded claim that VA is required to 
assist that claimant in developing the facts pertinent to the 
claim.  Morton  v. West, 12 Vet. App. 477 (1999); see also 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Littke v. 
Derwinski, 1 Vet. App. 90, 91-92 (1990).   Hence, because the 
appellant's claim is not well grounded, he is not entitled to 
VA's assistance in its development.  Further, because the 
appellant's claim is not well grounded, the "benefit of the 
doubt" doctrine is inapplicable.  See Massey v. Brown, 7 
Vet. App. 204 (1994); Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b).  

Under these circumstances, the claim is not well grounded and 
it is denied.



Entitlement to a disability rating greater than 10 percent 
for PTSD

Factual Background

The record reflects that the appellant by rating decision 
dated in February 1997, service connection was granted for 
PTSD.  The appellant's claim arose in a June 1993 substantive 
appeal when he alluded to having a psychiatric disorder 
linked to service.  

In a letter received by the RO in June 1993, the appellant's 
wife reported that when the appellant was discharged from 
active duty, he was "very nervous" and that he would avoid 
watching movies about the war.  The appellant's mother 
related that when the appellant was discharged, he would 
avoid crowds and be startled upon hearing loud noises.  

The appellant underwent a VA mental disorders examination in 
July 1992.  The examiner reported that at no previous time 
had there been any complaint of mental difficulty.  The 
appellant reported that he recently had been having 
difficulty recalling names, but that he could remember 
telephone numbers without difficulty.  The examiner stated 
that no psychiatric diagnosis was present, and that the 
appellant did not then suffer from any psychiatric 
disability.  

The appellant underwent a VA psychiatric examination in April 
1995, conducted by D.D.P., M.D.  The appellant reported 
having recurrent nightmares, avoidance of stimuli and 
feelings associated with war-related trauma, inability to 
recall aspects of the trauma, marked reduction in interest, 
hypervigilance, symptoms of motor and muscle tension and 
restlessness.  Then 71 years old, the appellant reported that 
he had worked until the age of 62, and that he was easily 
fatigued, easily upset and that he tended to be of retiring 
and isolative behavior.  

Upon clinical examination, the appellant was oriented as to 
time, place, and person.  His affect was mildly flattened and 
showed some evidence of anxiety and depression of moderate 
severity.  His ability to perform abstract conceptualizations 
appeared to be intact, although there appeared some mild 
blunting of his abstract ability.  There was no evidence of 
any hallucinations or delusions and there did not appear to 
be an underlying psychotic thought process.  The appellant 
displayed some difficulty with concentration and mild memory 
impairments.  He denied any suicidal ideation. Dr. P. 
diagnosed the appellant to have a brain injury, "mild to 
moderate associated with [a] generalized anxiety disorder and 
[PTSD], severe, service connected."  

The appellant was reexamined by Dr. P. in September 1996.  
Dr. P. noted that he had been "requested to evaluate [the 
appellant's] encephalopathy, loss of balance, memory problems 
and headaches."  Dr. P. stated that the appellant reported 
having:

". . .problems with ongoing anxiety 
which can be moderate to severe.  Also, 
with nightmares, disturbed sleep, periods 
of mild depression, easy fatigability, 
restricted affect and marked sensitivity 
to stress with long-term hearing 
impairment."  

Dr. P. reiterated the appellant's accounts of his symptoms as 
were reported in the April 1995 examination.  He stated that 
the appellant also continued to show symptoms of generalized 
anxiety disorder and [PTSD], "the latter being quite 
severe."  Dr. P. further stated that notwithstanding his 
problems, the appellant "maintains [an] amiable degree of 
positive mindedness and has a tenecy (sic) to minimize and to 
not complain.  This rather stoic attitude is one of the main 
reasons that he has not come to the attention of [VA] sooner 
with regard to his multiple problems."  

Upon clinical examination, the appellant was reported to be 
friendly and cooperative.  The examiner noted that the 
appellant's affect showed "some anxiety and some 
restriction."  However, the appellant was able to reach a 
goal idea without difficulty, and his abstract 
conceptualization and numeric computation abilities were 
intact.  There were noted no delusions, hallucinations or 
suicidal ideation.  The appellant's recent memory appeared to 
be "mildly impaired" and his remote memory appeared to be 
intact.  His "insight and judgment" were unimpaired.  

In commenting that the appellant's PTSD was "severe," Dr. 
P. opined that the appellant's "impairments include 
interpersonal relationships as well as his ability to be 
employed at a level commensurate with his abilities." 

The appellant underwent a VA psychiatric examination in 
January 1997, conducted by R.D.L., M.D.  The appellant 
related that after he was released from active duty, he 
reentered his previous occupation of farming.  The appellant 
informed Dr. L. that he farmed for five years, and then 
worked in irrigation drilling for 3 years.  Following this 
employment, the appellant became a truck repairman for 19 
years and then secured employment in a refrigeration services 
company for 5 years.  

The appellant reported that he married in October 1946 and 
had 3 children.  The appellant reported having had "no 
difficulty dealing with his family," and that his children 
were grown.  The examiner commented that the appellant seemed 
to have provided adequate care of his family through his 
continued employment.

The appellant reported that he had continuing dreams about 
his wartime experiences, and that he thought about the war 
but did not talk about it with other people.  The appellant 
recounted that he had nightmares about being electrocuted.  
The appellant stated that he would become "exceedingly 
disturbed" and that this would lead him to want to be alone.  

Upon clinical examination, the appellant was noted to be neat 
in appearance and cooperative.  There was no abnormal thought 
process or manic behavior noted.  The appellant was oriented 
to time, place and person and had a fairly good recall of 
remote and recent events and fairly good attention and 
concentration.  His insight and judgment were appropriate.  
His affect was "somewhat sad" and his mood was "quite 
depressed," especially when recalling wartime events.  

The appellant was diagnosed to have "mild to moderate" 
PTSD, and episodic anxiety disorder.  The examiner observed 
that the appellant had a significant emotional trauma as a 
residual from his wartime injuries, leading to episodic 
anxiety reaction and, to a certain extent recurrent 
depression.  However, the examiner further observed that the 
appellant had continued to remain functional after this 
experience and that he was able to take care of his own needs 
as well as those of his family.  The examiner noted that the 
appellant had "consistently" worked, and was stable 
throughout his occupational years.  As to social functioning, 
the appellant was noted to have maintained adequate social 
activities and family activities.  The examiner further 
observed that the appellant's PTSD was relatively minimal and 
had very little interaction of his social and occupational 
functioning, he continued to have residuals of PTSD which led 
to depressive and anxiety symptoms.  

The appellant underwent a VA psychiatric examination in 
October 1997, conducted by Dr. P.  The appellant reported 
short-term memory impairment, nightmares occurring once or 
twice a month, and "flashbacks" once or twice monthly.  The 
appellant reported that he avoided incidents and situations 
that reminded him of wartime trauma.  Dr. P. noted that the 
appellant reported mild irritability with mild to moderate 
hyperalertness, and that he had previously reported minimal 
to moderate impairment of his work ability due to his 
anxiety, as well as the same difficulty in interpersonal 
relationships.  

Upon clinical evaluation, the appellant was friendly and 
cooperative, and was alert as to time, place and person.  He 
displayed mild to moderate anxiety during the interview and 
mild depression.  He stated that with his physical problems, 
he sometimes felt that it was not worth living.  His short-
term memory displayed moderate impairment, and long term 
memory was intact.  There was no evidence of any underlying 
psychosis, hallucinations or delusions, although a mild 
amount of obsessiveness was noted.  Insight was "perhaps" 
slightly impaired.  Dr. P. commented that the appellant's 
symptoms were "essentially unchanged" except that he 
appeared to have displayed increased anxiety because of a 
greater impairment of hearing.  He was diagnosed to have 
"mild to moderate" PTSD with anxiety and "depressive 
equivalence."  

The appellant was again examined by Dr. P. in May 1998.  The 
appellant reported  that he continued to have nightmares once 
or twice per month, and flashbacks once to twice per month.  
Upon clinical examination, he displayed mild to moderate 
anxiety during the interview.  The appellant showed 
depression, which was assessed as mild.  There was no 
evidence of an underlying psychotic thought process.  He was 
able to pursue a goal idea without difficulty and had no 
problems with mental abstractions.  His short-term memory 
retention showed moderate impairment, and his long memory was 
intact.  There were no delusions, hallucinations or suicidal 
ideations, and obsessive-compulsiveness was mild.  His 
insight appeared mildly impaired and judgment appeared 
intact.  Dr. P. commented that the appellant's depression and 
PTSD appeared to have benefited from antidepressant 
medication.  He was diagnosed to have moderate PTSD.  His 
Global Assessment of Functioning (GAF) score was 
approximately 60.   

The appellant underwent a psychiatric reexamination in 
February 1999, conducted by Dr. L.  The appellant reported 
socializing very little, but that he was "involved with his 
family and having occasional 'get-togethers'."  The 
appellant had "very little to say relating to his emotional 
difficulties."  He reported that he was not bothered by his 
wartime experiences at that point in time, but that he was 
more concerned about other medical problems.  He was noted to 
be appropriately dressed and groomed and he was not noted to 
have abnormal movements or mannerisms.  The appellant was 
able to respond appropriately to questions about his military 
and civilian experience, but had a poor memory for dates.  He 
was oriented as to time, place and person, and no abnormal 
thought processes were noted.  He denied any hallucinations 
or delusions, and denied any suicidal or homicidal ideations.  
There was noted no report of any sleep disturbances or any 
panic reactions to stress.  He was diagnosed to have mild 
PTSD, and "mild to moderate" anxiety disorder.  As to the 
latter, the disorder was "directly related to his current 
medical condition."  His GAF score was 70 for the present 
and previous year.  

The examiner commented that the appellant had residuals of 
PTSD, although these were not as pronounced as in the past.  
The examiner further observed that the appellant was "quite 
adjusted to his current social, occupational and family 
situation."  He noted that the appellant had fulfilled and 
maintained adequate daily activities, and that the 
appellant's PTSD was relatively minimal and had not 
interfered in his daily functioning.  

Relevant Law and Regulation

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Essentially, all a veteran need do to present a well-
grounded claim of entitlement to a greater disability rating 
is to proffer his or her own competent account that the 
severity of the disorder has increased.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992). 

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating. 
See, e.g., Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In the instant case, there is ample medical and other 
evidence of record, and there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the regulations pertaining to mental 
disorders were revised during the pendency of this matter.  
Psychiatric disabilities are rated under the portion of the 
VA Schedule for Rating Disabilities that pertains to mental 
disorders. Prior to November 7, 1996, PTSD was rated under 38 
C.F.R. § 4.132 (1996). Effective November 7, 1996, the rating 
schedule for mental disorders was amended and redesignated as 
38 C.F.R. § 4.130. 61 Fed. Reg. 52700 (Oct. 8, 1996). 
Therefore, the appellant's claim for an original disability 
rating for a psychiatric disorder will be evaluated under 
both the new and old law. See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) [where the law or regulation governing the 
case changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply]. 

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Words such as "mild" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1998).  It should also be noted that use of terminology 
such as "mild" or "severe" by VA examiners and other 
health care providers, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1998).

On and after November 7, 1996, the VA Schedule read as 
follows:

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1998).

The February 1997 supplemental statement of the case reflects 
that the appellant was apprised of both sets of rating 
criteria.  Thus, the Board finds that it may proceed with a 
decision on the merits of the appellant's claim, with 
consideration of the original and revised regulations, 
without prejudice to the appellant.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes that the medical 
evidence is unclear as to the extent the appellant's 
psychiatric symptoms, (e.g., depression, periodic isolation, 
and anxiety) are attributable to his service-connected PTSD 
or his non-service-connected depressive disorder.  However, 
the appellant is now approximately 75 years old, and the 
Board is of the opinion that further medical inquiry towards 
resolution of this issue would not add substantially to the 
evidence now of record.  The Board has therefore considered 
the whole of the appellant's psychiatric symptoms as being 
part and parcel of his service-connected PTSD in the interest 
of a speedy and equitable resolution of this matter. 

The currently applicable rating criteria provide in part that 
a 30 percent disability rating is appropriately assigned 
where there is evidence of an occasional decrease in work 
efficiency, although the claimant is generally functioning 
satisfactorily.  Among the requisite symptoms are depressed 
mood, anxiety, and mild memory loss.  

Although the medical evidence suggests that the severity of 
the appellant's disorder has fluctuated during the period 
from shortly before the submission of his claim to the 
present, the appellant has consistently manifested 
depression, war trauma-related anxiety and periodic memory 
loss.  These symptoms have been continually noted in all of 
the psychiatric examinations of record.  Under the currently 
applicable rating schedule, these symptoms are appropriately 
assigned a 30 percent rating in that they are productive of 
occasional decrease in work efficiency.  

The appellant's PTSD has not manifested symptoms consistent 
with a disability rating greater than 30 percent under the 
currently applicable VA Schedule for Rating Disabilities.  
The medical evidence does not show that the appellant has 
consistently manifested flattened effect.  In April 1995, his 
affect was "mildly flattened."  In September 1996, the 
appellant's affect showed "some anxiety and some 
restriction."  Again in January 1997, the appellant's mood 
was noted to be somewhat sad and he appeared to be "quite 
depressed," but there was no notation of an abnormal affect 
beyond this observation.  The appellant has never been 
described as having impaired judgment.   The appellant's 
speech has not been described as circumstantial, 
circumlocutory or stereotyped, and the appellant has not 
shown difficulty in understanding complex commands.  In this 
respect, the appellant has continually been shown to be able 
to follow logical thought patterns toward a described goal.  
(See, e.g., examination reports of January 1997 and May 
1998).  

The GAF scores of approximately 60 in May 1998 and 70 for the 
previous and past year in February 1999 are supportive of the 
assignment of a 30 percent, but not a greater, disability 
rating under the current schedular criteria.  As discussed 
earlier in this decision, GAF scores ranging between 61 to 70 
reflect some mild symptoms; scores ranging from 51 to 60 
reflect moderate symptoms.  See DSM-IV, p.32.  Thus, placed 
on a range between 60 and 70, the appellant's GAF scores are 
indicative of a mild psychiatric pathology that fluctuates to 
a slightly greater severity.  See Carpenter, supra.      

In sum, the record shows that the appellant has generally 
manifested the requisite severity of symptoms for the 
assignment of a 30 percent disability rating under the 
current criteria.  

The Board has also concluded that under the former schedular 
criteria, a 30 percent disability rating is also warranted, 
if 38 C.F.R. § 4.7 is applied.  That is, the symptomatology 
reported above is consistent with a mild-to-moderate 
pathology.  The Board concludes that under the former 
38 C.F.R. § 3.132, Diagnostic Code 9411 and O.G.C. Prec. 9-93 
(Nov. 9, 1993), this is productive of "definite" rather 
than "mild" social and industrial impairment.

The Board has carefully considered whether the severity of 
the appellant's psychiatric disorder would warrant the 
assignment of a 50 percent disability rating under the 
previously applicable criteria.  However, it cannot be found 
that the appellant's ability to establish or maintain 
effective favorable relationships with others was 
considerably impaired by his psychiatric disorder.  The 
evidence shows that although the appellant then had definite 
impairment in his ability to establish and maintain effective 
relationships, he nonetheless had been able to maintain a 
marriage of long duration and with his wife raise three 
children.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In the resolution of this issue, the Board has carefully 
considered the examination reports of Dr. P., dating in April 
1995 and September 1996.  In those reports, Dr. P. described 
the appellant's disorder as "severe."  The Board observes 
that these descriptive words are not defined, in and of 
themselves, in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  
38 C.F.R. § 4.6 (1998).  

Use of a physician's descriptive terminology, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. See Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

As to Dr. P.'s April 1995 examination report, the evidence is 
unclear as to the severity of the appellant's overall 
disability attributable to the brain injury as opposed to his 
psychiatric disorders.  Assuming that Dr. P. believed the 
appellant's psychiatric disorder to be severe, the tenor of 
his examination report reflects that the appellant was 
oriented, capable of conceptualization, free of 
hallucinations or delusions, non-psychotic and non-suicidal.  
Although the appellant clearly had recurrent nightmares 
(later ascertained to be occurring approximately twice per 
month) and other symptoms generally confirmatory as to the 
existence of PTSD,  the physician's report is not generally 
illustrative of their severity as it pertains to the criteria 
as set forth in the rating schedule.  Examining this evidence 
in its whole with the other examinations of record as are 
described above, the severity of these symptoms are 
indicative that the appellant's symptoms are appropriately 
assigned a 30 percent disability rating.  

Similarly, Dr. P.'s assessment of the appellant's disorders 
in September 1996 appears to have been undertaken with regard 
to the appellant's encephalopathy, loss of balance, memory 
problems and headaches.  Although Dr. P. opined that the 
appellant's PTSD was "severe," the description essentially 
reiterates those of the April 1995 examination.  Again, there 
were noted no delusions, hallucinations, or suicidal 
ideation, and there were no abnormalities recorded reflective 
of the symptoms requisite to the assignment of a 50 percent 
disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  

In summary, after having carefully examined all of the lay 
and medical evidence of record, the Board is of the opinion 
that the evidence supports the assignment of a 30 percent 
disability rating for PTSD under the currently applicable 
criteria.

Fenderson

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with respect to the two increased rating issues, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

The appellant's service-connected PTSD has heretofore been 
rated as 10 percent disabling effective June 3, 1993.  As 
noted above, during the pendency of this appeal, the VA 
Schedule for Rating Disabilities was revised, effective 
November 7, 1996.  In Rhodan v. West, 12 Vet. App. 55, 57 
(1998), another case involving the issue of entitlement to an 
increased disability rating for PTSD, the Court makes it 
clear that "[t]he Secretary's legal obligation to apply 
November 7, 1996 as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas."  Accordingly, 
the Board will separately consider whether the appellant's 
service-connected PTSD calls for staged ratings, taking into 
consideration the different schedular criteria in effect 
before and on and after November 7, 1996.

The Board believes that a 30 percent disability rating should 
be assigned for the appellant's service-connected PTSD, 
effective June 3, 1993.  It is clear, based on the discussion 
above, that the appellant's psychiatric disability met the 
criteria for the assignment of a 30 percent disability rating 
under the current schedular criteria in effect on and after 
November 7, 1996.  Prior to that date, under the former 
schedular criteria, a 30 percent disability rating was also 
in order.  The Board is, of course, aware of Dr. P.'s 
characterization of the appellant's psychiatric disability as 
"severe" during that time frame.  However, Dr. P.'s reports 
have been discussed in detail above and the Board has 
discounted his characterizations of the appellant's 
disability as "severe" because such was inconsistent with 
his reported observations of the appellant's affect and 
behavior.  The April 1995 examination report, although it 
concluded that the appellant's PTSD was severe, provided no 
examples and indeed characterized most aspects of the 
appellant's psychiatric pathology, such as flattened affect 
and symptoms of depression as "mild".  Based on this and 
the other contemporaneous medical evidence, the Board 
concludes that the medical evidence indicates that 
manifestations of PTSD prior to November 7, 1996 were mild or 
at worst definite, i.e. less than moderate.  Accordingly, a 
30 percent disability rating will be assigned for PTSD, 
effective June 3, 1993.


ORDER

A well-grounded claim not having been presented, service 
connection for sleep apnea is denied.

A 30 percent disability rating for PTSD is granted, effective 
June 3, 1993, subject to controlling regulations applicable 
to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

   The Court has stated the word "definite", as used in the old schedular criteria for a 30 percent evaluation, is 
a qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, 
the degree of impairment, which would lead to an award at the 30 percent level, can be quantified.  Cox v. 
Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  

  DSM IV requires that in order for a valid diagnosis of PTSD to be rendered, the findings must reflect, inter 
alia, that the person displays persistent avoidance of stimuli associated with the trauma, as evidence by: 
A. The person has been exposed to a traumatic event in which both of the following were present: 
(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or 
threatened death or serious injury; or a threat to the physical integrity of self or others; (2) the person's 
response involved intense fear, helplessness, or horror;
B.  The traumatic event is persistently reexperienced in one (or more) of the following ways: (1) 
recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, (2) 
recurrent distressing dreams of the event, (3) acting or feeling as if the traumatic event were recurring 
(including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, 
including those that occur on awakening or when intoxicated), (4) intense psychological distress at exposure 
to internal or external cues that symbolize or resemble an aspect of the traumatic event, (5) physiological 
reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic 
event.
C. Persistent avoidance of stimuli associated with the trauma and numbing of general 
responsiveness (not present before the trauma), as indicated by three or more of the following: (1) efforts to 
avoid thoughts, feelings, or conversations associated with the trauma, (2) efforts to avoid activities, places, or 
people that arouse recollections of the trauma, (3) inability to recall an important aspect of the trauma (4)  
markedly diminished interest or participation in significant activities, (5) feeling of detachment or 
estrangement from others, (6) restricted range of affect (e.g. unable to have loving feelings), (7) sense of a 
foreshortened future (e.g. does not expect to have a career, marriage, children or a normal life span.  
D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two or 
more of the following: (1) difficulty falling or staying asleep
(2) irritability or outbursts of anger, (3) difficulty concentrating (4) hypervigilance
(5)  exaggerated startle response.  (See DSM-IV, pages 427-429).  

